DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/17/2020 has been entered. Claims 1-9 and 21-31 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 11/17/2020, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 21-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2016/0353330), in view of Xia (US 2013/0336290).
Regarding Claim 1, Naik teaches a cell registration method in a terminal device (Figs. 6-7), comprising: when receiving a paging message of a Circuit Switched FallBack (CSFB) ([0006], the mobile device includes wireless circuitry that is tunable between the 4G LTE/LTE-A network and the legacy 3G or 2G network, the latter from which the mobile device can receive paging messages for establishing voice connections via the legacy 3G or 2G network using the tunable wireless circuitry, [0053], the UE 102 evaluates the performance characteristics based on detecting a request to establish a voice connection, e.g., a user input to set up a voice call or an incoming message from the 4G LTE serving cell indicating an incoming voice connection, the 4G LTE network can signal to the 3G or 2G legacy network to send a paging message to the UE 102 via one or more 3G or 2G legacy cells in order to establish the voice connection with the UE 102 via a 3G or 2G legacy neighbor cell rather than using a VoLTE connection via the 4G LTE serving cell);
registering to the first cell ([0006], the mobile device remains registered with the IMS network element in response to receiving an indication of an incoming mobile-terminated (MT) call from the 4G LTE/LTE-A network but ignores the indication and instead listens for a paging message from a legacy 3G or 2G network to which to respond to establish the MT call, [0053], UE 102 operates instead in a dual network mode in which the UE 102 communicates data via the 4G LTE serving cell and voice via a 3G or 2G legacy neighbor cell, the 4G LTE network can also establish a voice connection with the UE 102 via the 3G or 2G legacy network irrespective of whether the UE 102 is registered with the IMS network element, such as when the UE 102 does not respond to a request to establish a VoLTE connection, the 4G LTE network can signal to the 3G or 2G legacy network to send a paging message to the UE 102 via one or more 3G or 2G legacy cells in order to establish the voice connection with the UE 102 via a 3G or 2G legacy neighbor cell rather than using a VoLTE connection via the 4G LTE serving cell) 

is less than the first signal strength threshold and greater than a preset cell resident signal strength threshold of the terminal device ([0050], Fig. 6, at call initiation 630 (at time T=n), a performance metric for the LTE network serving cell 622, e.g., an RSRP or SINR value, falls below a RAT-specific threshold 626 and remains above a RAT-generic threshold 628, [0053], the threshold for the 4G LTE serving cell includes an LTE-specific threshold that differs from a RAT-generic threshold used by the 4G LTE serving cell to determine whether to perform a cell reselection or handover procedure for the UE 102 from the 4G LTE serving cell a neighbor cell, the threshold for the 4G LTE serving cell below which the UE 102 determines whether to operate in a dual network mode includes a value for signal strength or signal quality that exceeds a value used for reselection or handover by the 4G LTE serving cell, when at least one performance characteristic threshold of a plurality of performance characteristic thresholds is not satisfied, the UE 102 determines whether to use an available and suitable 3G or 2G legacy cell for voice communication rather than the 4G LTE serving cell).  
Naik fails to teach acquiring System Information (SI3) of a first cell, the SI3 comprising a first signal strength threshold of the first cell to which the terminal device needs to reside.
In the same field of endeavor, Xia teaches acquiring System Information (SI3) of a first cell, the SI3 comprising a first signal strength threshold of the first cell to which the terminal device needs to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell registration based on comparison of current signal strength measurements to thresholds to choose the most suitable operating mode and access network through which voice connections should be established, as taught in Naik, to further include acquiring registration and reselection thresholds through system information blocks, as taught in Xia, in order to inform connected users of network-side reselection parameters and connectivity requirements, enhancing service and experience to the user overall. (See Xia [0066])
Regarding Claim 2, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Naik, further teaches initiating a Mobile Terminated call through the first cell ([0053], the UE 102 evaluates the performance characteristics based on detecting a request to establish a voice connection, e.g., a user input to set up a voice call or an incoming message from the 4G LTE serving cell indicating an incoming voice connection, the 4G LTE network can signal to the 3G or 2G legacy network to send a paging message to the UE 102 via one or more 3G or 2G legacy cells in order to establish the voice connection with the UE 102 via a 3G or 2G legacy neighbor cell rather than using a VoLTE connection via the 4G LTE serving cell).
Regarding Claim 3, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Naik, further teaches wherein before acquiring the SI3 of the first cell, further comprising: acquiring a signal strength list of the terminal device, the signal strength list comprising the current signal strength of the first cell, and the current signal strength of the first cell being a maximum current signal strength in the signal strength list ([0053], UE 102 determines whether to operate in a dual network mode includes a value for signal strength or signal quality that exceeds a value used for reselection or handover by the 4G LTE serving cell, the threshold ~measures/scans RSRP/RSSI for serving cell), UE 102 evaluates the performance characteristics based on detecting a request to establish a voice connection, e.g., a user input to set up a voice call or an incoming message from the 4G LTE serving cell indicating an incoming voice connection).
Regarding Claim 4, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 3 above. The combination, particularly Naik, further teaches wherein acquiring the signal strength list of the terminal device comprises:Page 2 of 18Application No.: 16/503,302Attorney Docket No.: 700323-7/D NZ/B-10094CO N Reply to the Office Action dated Aug 20, 2020acquiring, through a power scan, a received signal strength corresponding to a cell that is able to be detected by the terminal device; generating the signal strength list of the terminal device according to the received signal strength corresponding to the cell that is able to be detected by the terminal device ([0053], UE 102 determines whether to operate in a dual network mode includes a value for signal strength or signal quality that exceeds a value used for reselection or handover by the 4G LTE serving cell, the threshold includes a value for RSRP or RSSI, the UE 102 evaluates multiple performance characteristics each of which can have its own threshold for determining whether to operate in a single network mode or in a dual network mode (~measures/scans RSRP/RSSI for serving cell), UE 102 evaluates the performance characteristics based on detecting a request to establish a voice connection, e.g., a user input to set up a voice call or an incoming message from the 4G LTE serving cell indicating an incoming voice connection, see also [0023]).
Regarding Claim 7, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Naik, further teaches when the current signal strength of the first cell is less than the first signal strength threshold and less than the preset cell resident signal strength threshold, acquiring System Information (SI3) of a second cell, the SI3 of the second cell comprising a second signal strength threshold of the second cell which the terminal device resides, and the current signal strength of the first cell being greater than a current signal strength of the Examiner Note: the claim explicitly requires the current signal strength of the first cell being both less than the preset cell resident threshold and greater than the current signal strength of the second cell, therefore the current signal strength of the second cell must also be less than the preset cell resident threshold, therefore registration to the second cell is never invoked).
Regarding Claim 8, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Naik, further teaches initiating a Mobile Terminated call through the second cell (Examiner Note: See above, Claim 7 explicitly requires the current signal strength of the first cell being both less than the preset cell resident threshold and greater than the current signal strength of the second cell, therefore the current signal strength of the second cell must also be less than the preset cell resident threshold, therefore registration to the second cell is never invoked).
Regarding Claim 9, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Xia, further teaches wherein the preset cell resident signal strength threshold is a factory setting value, or is a value calculated according to historical cell resident information of a preset cell ([0102], LTE cell threshold is specifically a CellReselectionServingFreqInfo (s-NonIntraSearch) threshold, GSM cell threshold is specifically a frequency point threshold requirement corresponding to a GSM cell, [0107-0108], first threshold may further be specifically a difference between the LTE cell threshold and a preset offset, the preset offset is preset according to Qos (Quality of Service, quality of service) requirements of different services, [0065-0066], offset obtaining unit, configured to, before the parameter obtaining unit obtains the first threshold, preset the offset according to the corresponding inter-system cell and a quality-of-service requirement of a PS service currently performed by the terminal, when a network side changes a cell 
Regarding Claim 21, Naik teaches a terminal device (Figs. 6-7, UE 502), comprising: at least one processor; and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instructions thereon, which when the at least one computer executable instructions is executed by the at least one processor ([0040-0042]), cause the at least one processor to carry out following actions: 
when receiving a paging message of a Circuit Switched FallBack (CSFB) ([0006], the mobile device includes wireless circuitry that is tunable between the 4G LTE/LTE-A network and the legacy 3G or 2G network, the latter from which the mobile device can receive paging messages for establishing voice connections via the legacy 3G or 2G network using the tunable wireless circuitry, [0053], the UE 102 evaluates the performance characteristics based on detecting a request to establish a voice connection, e.g., a user input to set up a voice call or an incoming message from the 4G LTE serving cell indicating an incoming voice connection, the 4G LTE network can signal to the 3G or 2G legacy network to send a paging message to the UE 102 via one or more 3G or 2G legacy cells in order to establish the voice connection with the UE 102 via a 3G or 2G legacy neighbor cell rather than using a VoLTE connection via the 4G LTE serving cell);
Reply to the Office Action dated Aug 20, 2020registering to the first cell ([0006], the mobile device remains registered with the IMS network element in response to receiving an indication of an incoming mobile-terminated (MT) call from the 4G LTE/LTE-A network but ignores the indication and instead listens for a paging message from a legacy 3G or 2G network to which to respond to establish the MT call, [0053], UE 102 operates instead in a dual network mode in which the UE 102 communicates data via the 4G LTE serving cell and voice via a 3G or 2G legacy neighbor cell, the 4G LTE network can also establish a voice connection with the UE 102 via the 3G or 2G legacy network irrespective of whether the UE 102 is registered with the IMS network 
when a current signal strength of the first cell ([0050], Fig. 6, UE 502 that, at call initiation 630 (at time T=n), measures a performance metric for the LTE network serving cell 622, e.g., an RSRP or SINR value, [0053], the threshold includes a value for RSRP or RSSI, the UE 102 evaluates multiple performance characteristics each of which can have its own threshold for determining whether to operate in a single network mode or in a dual network mode, UE 102 can use a combination of one or more performance characteristics compared against a corresponding set of one or more thresholds to determine whether to operate in the single network mode or the dual network mode, e.g., based on two or more performance characteristics not satisfying respective thresholds) 
is less than the first signal strength threshold and greater than a preset cell resident signal strength threshold of the terminal device ([0050], Fig. 6, at call initiation 630 (at time T=n), a performance metric for the LTE network serving cell 622, e.g., an RSRP or SINR value, falls below a RAT-specific threshold 626 and remains above a RAT-generic threshold 628, [0053], the threshold for the 4G LTE serving cell includes an LTE-specific threshold that differs from a RAT-generic threshold used by the 4G LTE serving cell to determine whether to perform a cell reselection or handover procedure for the UE 102 from the 4G LTE serving cell a neighbor cell, the threshold for the 4G LTE serving cell below which the UE 102 determines whether to operate in a dual network mode includes a value for signal strength or signal quality that exceeds a value used for reselection or handover by the 4G LTE serving cell, when at least one performance characteristic threshold of a plurality of performance characteristic thresholds is not satisfied, the UE 102 determines whether to use an available and suitable 3G or 2G legacy cell for voice communication rather than the 4G LTE serving cell).  

In the same field of endeavor, Xia teaches acquiring System Information (SI3) of a first cell, the SI3 comprising a first signal strength threshold of the first cell to which the terminal device needs to reside ([0099-0101], Fig. 2, at 203 terminal intercepts that the cell reselection parameter changes and reads the public cell reselection parameter and the GERAN cell reselection parameter, when the terminal used in this embodiment is an LTE/GSM single-card dual-standby terminal, when reading a system reselection parameter, the terminal only needs to read system information blocks SIB3 and SIB7, where read data includes an LTE frequency point and a GSM frequency point that are stipulated in the SIB3 and SIB7 and used to indicate frequencies on which the terminal performs signal strength measurement in the LTE network and a GSM network respectively, and includes a corresponding LTE cell threshold and GSM cell threshold in the SIB3 and SIB7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell registration based on comparison of current signal strength measurements to thresholds to choose the most suitable operating mode and access network through which voice connections should be established, as taught in Naik, to further include acquiring registration and reselection thresholds through system information blocks, as taught in Xia, in order to inform connected users of network-side reselection parameters and connectivity requirements, enhancing service and experience to the user overall. (See Xia [0066])
Regarding Claim 22, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 21 above. The combination, particularly Naik, further teaches initiating a Mobile Terminated call through the first cell ([0053], the UE 102 evaluates the performance characteristics based on detecting a request to establish a voice connection, e.g., a user input to set up a voice call or an incoming message from the 4G LTE serving cell indicating an incoming voice connection, the 4G LTE network can signal to the 3G or 2G legacy network to send a paging message to the UE 102 via one or more 3G or 2G legacy cells in order to establish the voice connection with the UE 102 via a 3G or 2G legacy neighbor cell rather than using a VoLTE connection via the 4G LTE serving cell).
Regarding Claim 23, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 21 above. The combination, particularly Naik, further teaches wherein before acquiring the SI3 of the first cell, further comprising: acquiring a signal strength list of the terminal ~measures/scans RSRP/RSSI for serving cell), UE 102 evaluates the performance characteristics based on detecting a request to establish a voice connection, e.g., a user input to set up a voice call or an incoming message from the 4G LTE serving cell indicating an incoming voice connection).
Regarding Claim 24, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 23 above. The combination, particularly Naik, further teaches wherein acquiring the signal strength list of the terminal device comprises: acquiring, through a power scan, a received signal strength corresponding to a cell that is able to be detected by the terminal device; generating the signal strength list of the terminal device according to the received signal strength corresponding to the cell that is able to be detected by the terminal device ([0053], UE 102 determines whether to operate in a dual network mode includes a value for signal strength or signal quality that exceeds a value used for reselection or handover by the 4G LTE serving cell, the threshold includes a value for RSRP or RSSI, the UE 102 evaluates multiple performance characteristics each of which can have its own threshold for determining whether to operate in a single network mode or in a dual network mode (~measures/scans RSRP/RSSI for serving cell
Regarding Claim 27, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 21 above. The combination, particularly Naik, further teaches when the current signal strength of the first cell is less than the first signal strength threshold and less than the preset cell resident signal strength threshold, acquiring System Information (SI3) of a second cell, the SI3 of the second cell comprising a second signal strength threshold of the second cell which the terminal device resides, and the current signal strength of the first cell being greater than a current signal strength of the second cell; registering to the second cell when the current signal strength of the second cell is less than the second signal strength threshold and greater than the preset cell resident signal strength threshold of the terminal device (Examiner Note: the claim explicitly requires the current signal strength of the first cell being both less than the preset cell resident threshold and greater than the current signal strength of the second cell, therefore the current signal strength of the second cell must also be less than the preset cell resident threshold, therefore registration to the second cell is never invoked).
Regarding Claim 28, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 27 above. The combination, particularly Naik, further teaches initiating a Mobile Terminated call through the second cell (Examiner Note: See above, Claim 27 explicitly requires the current signal strength of the first cell being both less than the preset cell resident threshold and greater than the current signal strength of the second cell, therefore the current signal strength of the second cell must also be less than the preset cell resident threshold, therefore registration to the second cell is never invoked).
Regarding Claim 29, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 21 above. The combination, particularly Xia, further teaches wherein the preset cell resident signal strength threshold is a factory setting value, or is a value calculated according to historical cell resident information of a preset cell ([0102], LTE cell threshold is specifically a CellReselectionServingFreqInfo (s-NonIntraSearch) threshold, GSM cell threshold is specifically a 
Regarding Claim 30, Naik teaches a non-transitory computer-readable storage medium, on which a computer program is stored, wherein the computer program is executed by a processor ([0040-0042], Figs. 6-7, UE 502) to carry out following actions: 
when receiving a paging message of a Circuit Switched FallBack (CSFB) ([0006], the mobile device includes wireless circuitry that is tunable between the 4G LTE/LTE-A network and the legacy 3G or 2G network, the latter from which the mobile device can receive paging messages for establishing voice connections via the legacy 3G or 2G network using the tunable wireless circuitry, [0053], the UE 102 evaluates the performance characteristics based on detecting a request to establish a voice connection, e.g., a user input to set up a voice call or an incoming message from the 4G LTE serving cell indicating an incoming voice connection, the 4G LTE network can signal to the 3G or 2G legacy network to send a paging message to the UE 102 via one or more 3G or 2G legacy cells in order to establish the voice connection with the UE 102 via a 3G or 2G legacy neighbor cell rather than using a VoLTE connection via the 4G LTE serving cell); 
registering to the first cell ([0006], the mobile device remains registered with the IMS network element in response to receiving an indication of an incoming mobile-terminated (MT) call from the 4G LTE/LTE-A network but ignores the indication and instead listens for a paging message from a legacy 3G 
when a current signal strength of the first cell ([0050], Fig. 6, UE 502 that, at call initiation 630 (at time T=n), measures a performance metric for the LTE network serving cell 622, e.g., an RSRP or SINR value, [0053], the threshold includes a value for RSRP or RSSI, the UE 102 evaluates multiple performance characteristics each of which can have its own threshold for determining whether to operate in a single network mode or in a dual network mode, UE 102 can use a combination of one or more performance characteristics compared against a corresponding set of one or more thresholds to determine whether to operate in the single network mode or the dual network mode, e.g., based on two or more performance characteristics not satisfying respective thresholds)
is less than the first signal strength threshold and greater than a preset cell resident signal strength threshold of the terminal device ([0050], Fig. 6, at call initiation 630 (at time T=n), a performance metric for the LTE network serving cell 622, e.g., an RSRP or SINR value, falls below a RAT-specific threshold 626 and remains above a RAT-generic threshold 628, [0053], the threshold for the 4G LTE serving cell includes an LTE-specific threshold that differs from a RAT-generic threshold used by the 4G LTE serving cell to determine whether to perform a cell reselection or handover procedure for the UE 102 from the 4G LTE serving cell a neighbor cell, the threshold for the 4G LTE serving cell below which the UE 102 determines whether to operate in a dual network mode includes a value for signal strength 
Naik fails to teach acquiring System Information (SI3) of a first cell, the SI3 comprising a first signal strength threshold of the first cell to which the terminal device needs to reside.
In the same field of endeavor, Xia teaches acquiring System Information (SI3) of a first cell, the SI3 comprising a first signal strength threshold of the first cell to which the terminal device needs to reside ([0099-0101], Fig. 2, at 203 terminal intercepts that the cell reselection parameter changes and reads the public cell reselection parameter and the GERAN cell reselection parameter, when the terminal used in this embodiment is an LTE/GSM single-card dual-standby terminal, when reading a system reselection parameter, the terminal only needs to read system information blocks SIB3 and SIB7, where read data includes an LTE frequency point and a GSM frequency point that are stipulated in the SIB3 and SIB7 and used to indicate frequencies on which the terminal performs signal strength measurement in the LTE network and a GSM network respectively, and includes a corresponding LTE cell threshold and GSM cell threshold in the SIB3 and SIB7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell registration based on comparison of current signal strength measurements to thresholds to choose the most suitable operating mode and access network through which voice connections should be established, as taught in Naik, to further include acquiring registration and reselection thresholds through system information blocks, as taught in Xia, in order to inform connected users of network-side reselection parameters and connectivity requirements, enhancing service and experience to the user overall. (See Xia [0066])
Regarding Claim 31, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claim 30 above. The combination, particularly Naik, further teaches wherein before acquiring the SI3 of the first cell, further comprising: acquiring a signal strength list of the terminal device, the signal strength list comprising the current signal strength of the first cell, and the current signal strength of the first cell being a maximum current signal strength in the signal strength list ([0053], UE 102 determines whether to operate in a dual network mode includes a value for signal strength or signal quality that exceeds a value used for reselection or handover by the 4G LTE serving ~measures/scans RSRP/RSSI for serving cell), UE 102 evaluates the performance characteristics based on detecting a request to establish a voice connection, e.g., a user input to set up a voice call or an incoming message from the 4G LTE serving cell indicating an incoming voice connection).

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2016/0353330), in view of Xia (US 2013/0336290), and further in view of Liao et al (US 2015/0208285).
Regarding Claims 5 and 25, Naik, as modified by Xia, teaches all aspects of the claimed invention as disclosed in Claims 1 and 21 above. While Naik teaches when the current signal strength of the first cell is less than the first signal strength threshold and less than the preset cell resident signal strength threshold of the terminal device ([0050]) searching for a suitable cell ([0052]), the combination fails to teach prohibiting, within a preset time period, the terminal device from registering to the first cell.
In the same field of endeavor, Liao teaches prohibiting, within a preset time period, the terminal device from registering to the first cell ([0040-0041], Fig. 3, in step 340 if the quality value of the target cell is lower than the threshold, step 350 will be performed, in step 350, the UE 110 will search for a 2G/3G cell in a 2G/3G network directly, omitting the target cell indicated by the switching command (~omitting from the search prohibits registering to the target cell), in step S350, the UE 110 further initiates a timer, if the timer expires and the UE 110 still fails to find the 2G/3G cell, the CS call also will be aborted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell registration based on comparison of current signal strength measurements to thresholds to choose the most suitable operating mode and access network through which voice connections should be established, as taught in Naik, modified by Xia, to further include searching subsequent target cells for suitable service when the target cell fails and omitting the target cell from further consideration for the fallback period, as taught in Liao, in order to allow the UE to fall back and register with the optimal cell thereby increasing the success rate for establishing circuit switched calls. (See Liao [0008-0009])

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2016/0353330), in view of Xia (US 2013/0336290), in view of Liao et al (US 2015/0208285), and further in view of Thomas et al (US 2013/0331101).
Regarding Claims 6 and 26, Naik, as modified by Xia and Liao, teaches all aspects of the claimed invention as disclosed in Claims 5 and 25 above. The combination, particularly Liao, teaches, when the signal strength threshold criterion is not met, prohibiting, within a preset time period, the terminal device from registering to the first cell, wherein the preset time period is a time period, between a first time point and a second time point ([0040-0041], Fig. 3, in step 340 if the quality value of the target cell is lower than the threshold, step 350 will be performed, in step 350, the UE 110 will search for a 2G/3G cell in a 2G/3G network directly, omitting the target cell indicated by the switching command (~omitting from the search prohibits registering to the target cell), in step S350, the UE 110 further initiates a timer, if the timer expires and the UE 110 still fails to find the 2G/3G cell, the CS call also will be aborted).
The combination fails to teach wherein prohibiting comprises adding a cell identifier of the first cell to a registration forbidden cell list of the terminal device at the first time point; removing the cell identifier of the first cell from the registration forbidden cell list at the second time point.
In the same field of endeavor, Thomas teaches wherein prohibiting comprises adding a cell identifier of the first cell to a registration forbidden cell list of the terminal device at the first time point; removing the cell identifier of the first cell from the registration forbidden cell list at the second time point ([0023], monitored signal strength indicators may also or alternatively be used to determine to un-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cell registration based on comparison of current signal strength measurements to thresholds to choose the most suitable operating mode and access network through which voice connections should be established, as taught in Naik, modified by Xia, including searching subsequent target cells for suitable service when the target cell fails and omitting the target cell from further consideration for the fallback period, as taught in Liao, to further include adding and removing the failed cell from a blacklist according to monitored performance, as taught in Thomas, in order to conserve power by blacklisting problematic networks while improving user experience and network usage by preventing aggressive blacklisting and allowing reconsideration of networks then they are no longer problematic. (See Thomas [0007])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641